     Case 2:16-cv-00673-KJD-CWH Document 48 Filed 10/11/18 Page 1 of 2



 1   ROBERT T. ROBBINS, ESQ.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     CHAD D. FUSS, ESQ.
 5   Nevada Bar No. 12744
 6   cfuss@robbinslawfirm.legal
     TY M. MAYNARICH, ESQ.
 7   Nevada Bar No. 14584
     tmaynarich@robbinslawfirm.legal
 8   1995 Village Center Circle, Suite 190
 9   Las Vegas, NV 89134
     T: (702) 889-6665; F: (702) 889-6664
10   Attorneys for Defendant
     Inspirada Community Association
11
12
                                   UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
15
     BANK OF AMERICA, N.A.,                           CASE NO: 2:16-cv-00673-KJD-CWH
16
17                          Plaintiff,
                                                        NOTICE OF CHANGE OF FIRM
18                                                     NAME AND DISASSOCIATION OF
     vs.                                                        COUNSEL
19
20   INSPIRADA COMMUNITY ASSOCIATION;
     LVDG LLC SERIES 128; and LEACH,
21   JOHNSON, SONG & GRUCHOW LTD,
22
                            Defendants.
23
24
             PLEASE TAKE NOTICE that the PENGILLY LAW FIRM is now the ROBBINS LAW
25
26   FIRM.

27   / //
28
     ///


                                                  1
     Case 2:16-cv-00673-KJD-CWH Document 48 Filed 10/11/18 Page 2 of 2



 1          PLEASE TAKE FURTHER NOTICE that James W. Pengilly is no longer associated as an
 2   attorney on this case.
 3
            DATED this 3rd day of October, 2018.
 4
                                               ROBBINS LAW FIRM
 5
                                               /s/ Elizabeth B. Lowell
 6                                             Robert T. Robbins, Esq. (NVB 6109)
                                               Elizabeth Lowell, Esq. (NVB 8551)
 7                                             Chad D. Fuss, Esq. (NVB 12744)
                                               Ty M. Maynarich, Esq. (NVB 14584)
 8                                             1995 Village Center Cir., Suite 190
                                               Las Vegas, NV 89134
 9
10
11
12
13                                                      Oct 12, 2018

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
